             Case 7:19-cv-10714-CS Document 37 Filed 11/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ANDREW LERER,

                                            Plaintiff,
                                                                         ORDER
        - against -
                                                                 No. 19-CV-10714 (CS)
THE SPRING VALLEY FIRE DEPARTMENT,
INC., et al.,

                                             Defendants.
-------------------------------------------------------------x

Seibel, J.

        The Court received an email today from Defendants’ counsel Christopher F. Lyon

(carbon copying Plaintiff, who is self-represented) indicating that Plaintiff intends to contact

Defendants directly to discuss a settlement in this matter. According to Mr. Lyon, he has asked

Plaintiff not to contact his clients but Plaintiff has refused, reasoning that Mr. Lyon represents

the Incorporated Village of Spring Valley and not the Spring Valley Fire Department, Inc. – the

entity named in Plaintiff’s complaints. Throughout this litigation, Defendants have consistently

asserted that Plaintiff has incorrectly named the Incorporated Village of Spring Valley (which

includes the fire department) as “The Spring Valley Fire Department, Inc.” (which Defendants

contend is not a legal entity). (See, e.g., Doc. 16-1 at 1.)

        Despite what non-lawyers may think from movies or TV, legal decisions rarely turn on

technicalities. The technicality that Plaintiff sued “The Spring Valley Fire Department, Inc.,”

and Mr. Lyon is of the belief – and almost certainly correct, see Lerer v. Canario, No. 19-CV-

4568, 2020 WL 1974212, at *1 (S.D.N.Y. Apr. 23, 2020) (case brought by Plaintiff against “the

Incorporated Village of Spring Valley, incorrectly sued herein as the Spring Valley Fire

Department, Inc.”) – that the proper defendant is “The Incorporated Village of Spring Valley,” is
          Case 7:19-cv-10714-CS Document 37 Filed 11/02/20 Page 2 of 2




a technicality that does not change the fact that the Defendants in this case are represented by

Mr. Lyon. That means that Plaintiff cannot contact any Defendants, or any representative of any

Defendants, about this lawsuit without the authorization of Mr. Lyon. Should Plaintiff have

reason to believe that any Defendants in this case are being represented by Mr. Lyon against

their will, Plaintiff may present that evidence to the Court.

SO ORDERED.

Dated: November 2, 2020
       White Plains, New York
                                                      ________________________________
                                                           CATHY SEIBEL, U.S.D.J.




                                                      2
